           Case 3:20-cv-00644-MMD-WGC Document 6 Filed 01/28/21 Page 1 of 3




 1   MICHELLE D. ALARIE
     Nevada Bar No. 11894
 2   ARMSTRONG TEASDALE LLP
     3770 Howard Hughes Parkway, Suite 200
 3   Las Vegas, Nevada 89169
     Telephone: 702.678.5070
 4   Facsimile: 702.878.9995
     MAlarie@atllp.com
 5
     DAVID C. CASTLEBERRY
 6   Nevada Bar. No. 8981
     MANNING CURTIS BRADSHAW
 7     & BEDNAR PLLC
     136 East South Temple, Suite 1300
 8   Salt Lake City, Utah 84111
     Telephone: 801.363.5678
 9   Facsimile: 801.364.5678
     dcastleberry@mc2b.com
10

11   Attorneys for Defendant Barrick Goldstrike Mines, Inc.
12
                                  UNITED STATES DISTRICT COURT
13
                                          DISTRICT OF NEVADA
14
     ELIZABETH SWEENEY, as surviving spouse,                  Case No.: 3:20-cv-644
15   actual owner of the claims set forth herein, and/or as
     authorized personal representative of the estate of      STIPULATION AND ORDER TO
16   MICHAEL CHRISTOPHER SWEENEY, deceased,
                                                              EXTEND DEFENDANT BARRICK
17                   Plaintiff,                               GOLDSTRIKE MINES INC.’S
                                                              DEADLINE TO RESPOND TO
18            vs.                                             COMPLAINT
19   BARRICK GOLDSTRIKE MINES INC., a Foreign                 [FIRST REQUEST]
     Corporation,
20
                     Defendant.
21

22          Defendant, BARRICK GOLDSTRIKE MINES, INC. (“Barrick”), by and through its
23   counsel, Manning Curtis Bradshaw and Bednar, PLLC and Armstrong Teasdale LLP, and Plaintiff
24   ELIZABETH SWEENEY, (“Sweeney”), by and through her counsel, Kemp & Kemp, Attorneys at
25   Law, hereby agree and stipulate to extend the deadline for Barrick to answer or otherwise respond to
26   the Complaint from February 5, 2021, 2021, to March 4, 2021. This is the first request to extend this
27   particular deadline.
28

                                                     1
           Case 3:20-cv-00644-MMD-WGC Document 6 Filed 01/28/21 Page 2 of 3




 1          Sweeney served the Summons and Complaint against Barrick on January 15, 2021, asserting
 2   claims for disability discrimination under the ADA and NRS 613.330.
 3          Good cause exists to extend the deadline for Barrick to respond to the Complaint to March 4,
 4   2021. Lead counsel for Barrick was required to quarantine until January 26, 2021, after his family
 5   members contracted COVID earlier in the month. As a result, counsel for Barrick needs additional
 6   time to gather information to answer or otherwise respond to the Complaint. Sweeney has agreed to
 7   this extension of the response deadline. The parties believe the extension will not unduly delay
 8   proceedings as this case is still in its infancy and no scheduling order is currently in place. This
 9   stipulation is entered into in good faith and is not filed for improper purposes.
10          Accordingly, the parties request that this Court extend Barrick’s deadline to answer or
11   otherwise respond to the Complaint to March 4, 2021.
12   DATED this 28th day of January, 2021.                 DATED this 28th day of January, 2021.
13   KEMP & KEMP                                           MANNING CURTIS BRADSHAW &
                                                           BEDNAR PLLC
14

15   By: /s/ James P. Kemp (signed w/ permission)          By: /s/ David C. Castleberry
        JAMES P. KEMP, ESQ.                                   DAVID C. CASTLEBERRY
16      Nevada Bar No. 006375                                 Nevada Bar. No. 8981
        7435 w. Azure Drive, Suite 110                        MANNING CURTIS BRADSHAW
17      Las Vegas, Nevada 89130                                  & BEDNAR PLLC
        Telephone: (702) 258-1183                             136 East South Temple, Suite 1300
18      Facsimile: (702) 258-6983                             Salt Lake City, Utah 84111
        jp@kemp-attorneys.com                                 Telephone No.: (801) 363-5678
19                                                            Facsimile No.: (801) 364-5678
        Attorneys for Plaintiff Elizabeth Sweeney             dcastleberry@mc2b.com
20
                                                              MICHELLE D. ALARIE
21                                                            Nevada Bar No. 11894
                                                              ARMSTRONG TEASDALE LLP
22                                                            3770 Howard Hughes Parkway, Suite 200
                                                              Las Vegas, Nevada 89169
23                                                            Telephone: 702.678.5070
                                                              Facsimile: 702.878.9995
24                                                            MAlarie@atllp.com

25                                                            Attorneys for Defendant Barrick Goldstrike
                                                              Mines, Inc.
26

27

28

                                                       2
     Case 3:20-cv-00644-MMD-WGC Document 6 Filed 01/28/21 Page 3 of 3




                                  ORDER
 1

 2                                IT IS SO ORDERED.

 3
                                  UNITED STATES MAGISTRATE JUDGE
 4                                DATED: January 28, 2021
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                    3
